Citation Nr: 1745702	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  11-17 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to increases in the (20 percent prior to April 2, 2017, and 40 percent from that date) staged ratings for a low back disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1994 to April 1998.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Philadelphia, Pennsylvania, Department of Veteran Affairs (VA) Regional Office (RO) that increased the rating for low back disability to 20 percent, effective July 26, 2010.  The case was before the Board in November 2011, when it was remanded for a Travel Board hearing.  In February 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In April 2014 and December 2016, the case was remanded for additional development.  An interim (June 2017) rating decision increased the rating for the low back disability to 40 percent, effective April 2, 2017.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board is aware that this case was previously remanded and regrets the delay inherent with another remand.  However, in light of medical evidence newly associated with the record, the Board finds further development is necessary to properly adjudicate the claim.

The Board remanded this matter in December 2016 to obtain outstanding medical records and for a new examination to ascertain the severity of the Veteran's low back disability.  Medical records from Dr. L.V. (family practice) and St. Joseph Medical Center through December 2016 have been associated with the record; VA treatment records through September 2017 have also been associated with the record; none show a diagnosis of lower extremity radiculopathy.  However, the April 2017 VA (fee basis) spine examination report notes conflicting findings regarding the existence of bilateral lower extremity radiculopathy and its potential etiology.  The examiner diagnosed lumbosacral strain, intervertebral disc syndrome (IVDS), and bilateral lower extremity radiculopathy.  The examiner stated that the Veteran's current symptoms include, "pain, stiffness, no pain or numbness and tingling in legs - pain is focused on the lower back area."  Under 'Section VIII - Radiculopathy,' the examiner reported that the Veteran does not have radicular pain or signs/symptoms due to radiculopathy.  At the end of the report, she stated that "New conditions were found which are directly due to or related to the service connected diagnosis," and specified that "IVDS and Radiculopathy possibly progression from weakened lumbar region due to chronic lumbar strain."  Due to the conflicting statements in the examination report, clarification is needed to ascertain whether the Veteran indeed has radiculopathy of the lower extremities, and, if so, whether such is associated with his lower back disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The evidence of record shows that the Veteran is followed by his primary care physician, Dr. L.V., and by neurology at St. Joseph's Hospital; the most recent records from both are from December 2016.  Additionally, he receives periodic VA treatment for his low back disability.  As treatment records pertaining to his low back disability (and any associated objective neurologic abnormalities) are pertinent evidence in his claim for increase (and VA records are constructively of record), updated treatment records must be secured. 
  
Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his low back disability since December 2016 and to provide the authorizations necessary for VA to secure any private records of such treatment (specifically including any existing from Dr. L.V. and from St. Joseph's Medical Center).  The AOJ should secure for the record complete outstanding (those not already associated with the record) clinical records from the provider(s) identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.  

The AOJ should specifically secure for the record complete clinical records of all VA evaluations and/or treatment the Veteran has received for his low back since March 2017 (to include at the Reading CBOC and Lebanon VAMC).  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised. 

2.  When the development sought above is completed, the AOJ should arrange for an orthopedic examination to assess the current severity of the Veteran's service-connected low back disability.  The Veteran's record (to include this remand, all records received pursuant to the development sought above, and the April 2017 spine examination report) must be reviewed by the examiner in conjunction with the examination.  All pertinent findings should be described in detail.  The findings must include reports of range of motion studies and the examiner should note the degree of any further limitations due to pain, weakness, incoordination, and/or fatigue, and during flare-ups.  The examiner should note whether or not there have been incapacitating episodes of disc disease (periods of bed rest prescribed by a physician), and if so, their frequency and duration; neurological symptoms, including specifically lower extremity radiculopathy, and if so, their nature and severity; and whether the spine is ankylosed.  The examiner must also specifically opine whether any current low back pathology, symptoms, and/or impairment of function are attributable solely to intercurrent postservice injury.

The examiner must include rationale with all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  

3.  The AOJ should then review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

